Citation Nr: 1003597	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the issue of entitlement to service connection for 
peripheral vascular disease for further development in May 
2008.  That development has since been completed.  

In addition, the Board issued a decision in May 2008 denying, 
in pertinent part, service connection for diabetes mellitus 
and for posttraumatic stress disorder (PTSD).  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a July 2009 
Order, the Court vacated the May 2008 Board decision and 
remanded the matter to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).

A hearing was held on October 19, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

Reasons for Remand:  To afford the Veteran a VA examination, 
to develop and adjudicate the claim for service connection 
for a psychiatric disorder under a recent Court holding, and 
to adjudicate an inextricably intertwined issue.  


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
May 2005 in connection with his claim for service connection 
for diabetes mellitus.  However, the parties to the Joint 
Motion found that the Board failed to ensure that the May 
2005 VA examination was adequate.  In this regard, they 
indicated that there was no rationale for the opinion and 
that the examiner summarily concluded that the pancreatectomy 
was the cause of the Veteran's diabetes mellitus.  There was 
no discussion of why the pancreatectomy was believed to be 
the cause rather than herbicide exposure.  It was also noted 
that the Veteran's treatment records only revealed a temporal 
relationship between the October 2004 Whipple procedure and 
the diabetes and did not actually attribute the disorder to 
the procedure itself.  Therefore, the Board finds that 
another VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
diabetes mellitus that may be present.

In addition, the Board observes that the issue of entitlement 
to service connection for a psychiatric disorder was 
initially adjudicated as entitlement to service connection 
for PTSD.  The parties to the Joint Motion noted that the 
Veteran did not have a current diagnosis of PTSD, but that he 
had been assessed as having an adjustment disorder with 
anxiety in June 2005.  They found that the Board failed to 
consider, develop, and adjudicate the issue of service 
connection based upon that diagnosis.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities. Clemons 
v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board must 
remand the issue of entitlement to a psychiatric disorder for 
development and adjudication.  

The Board further notes that a decision on the claim for 
service connection for diabetes mellitus could change the 
outcome of the Veteran's claim for service connection for 
peripheral vascular disease.  In this regard, the Board 
observes that the Veteran has contended that his peripheral 
vascular disease is secondary to his diabetes mellitus.  As 
such, the service connection claim for peripheral vascular 
disease is inextricably intertwined with the diabetes 
mellitus claim that is already being remanded.  For this 
reason, the issue of entitlement to service connection for 
diabetes mellitus must be resolved prior to resolution of the 
issue of entitlement to service connection for peripheral 
vascular disease. See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current diabetes 
mellitus.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  

It should be noted that the Veteran was 
exposed to certain herbicide agents, 
including Agent Orange, during his 
military service.  Diabetes mellitus is 
one of the diseases presumed to be 
associated with herbicide exposure, but 
there is some evidence showing that the 
disorder may have instead developed as a 
result of the Whipple procedure 
performed in October 2004 to treat his 
nonservice-connected familial adenosis 
polyposis.

The examiner should state whether it is 
at least as likely as not that the 
Veteran currently has diabetes mellitus 
that is due to his herbicide exposure in 
service or is otherwise causally or 
etiologically related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraph.

3.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
After completing all appropriate 
development, the RO should adjudicate 
the claim in accordance with Clemons v. 
Shinseki, 23 Vet. App 1 (2009).   

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




